Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both driving boss axial pad and location locking tang.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 31-32, 34, 36, and 42-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D'Alusio (US 2009/0191996 A1).
Regarding claim 25, D’Alusio teaches a bicycle cassette (20) comprising:
a large sprocket assembly (25) comprising:
one or more locking flanges (18 on element 25, see annotated pic 1);
a torque receiving face (side of 18 on element 25, see annotated pic 1);
a small sprocket assembly (26) comprising:
one or more locking tangs (18 on element 26, see annotated pic 1);
a torque driving face (side of 18 on element 26, see annotated pic 1); and
one or more locking holes (D’Alusio, paragraph 0057, wherein connecting screws means there will be lock holes to receive said screws),
wherein after the large sprocket assembly is engaged on a bicycle hub (6), the small sprocket assembly is aligned (with flanges and tangs 18) with the large sprocket assembly such that the one or more locking tangs engage the one or more locking flanges, the torque driving face comes into contact with the torque receiving face and a screw (D’Alusio, paragraph 0057) is inserted into the one or more locking holes and tightened to lock the small sprocket assembly to the large 

    PNG
    media_image1.png
    791
    1047
    media_image1.png
    Greyscale


Regarding claim 31, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, and further discloses that the large sprocket assembly (25) and small sprocket assembly (26) are manufactured from different materials (D’Alusio, paragraph 0057).

Regarding claim 32, D’Alusio teaches the bicycle cassette of claim 31 disclosed above, and further discloses that the large sprocket assembly (25) is manufactured from aluminum and the small sprocket assembly (26) is manufactured from one of steel and titanium (D’Alusio, paragraph 0057). 


a rear bicycle hub (6);
a hub driver assembly (40) coupled to the rear bicycle hub; and
a cassette assembly (20) coupled to the hub driver assembly, the cassette assembly comprising:
a large sprocket assembly (25) comprising:
one or more locking flanges (18 on element 25, see annotated pic 1);
a torque receiving face (side of 18 on element 25, see annotated pic 1);
a small sprocket assembly (26) comprising:
one or more locking tangs (18 on element 26, see annotated pic 1);
a torque driving face (side of 18 on element 26, see annotated pic 1); and
one or more locking holes (D’Alusio, paragraph 0057, wherein connecting screws means there will be lock holes to receive said screws),
wherein after the large sprocket assembly is engaged on a bicycle hub (6), the small sprocket assembly is aligned (with flanges and tangs 18) with the large sprocket assembly such that the one or more locking tangs engage the one or more locking flanges, the torque driving face comes into contact with the torque receiving face and a screw (D’Alusio, paragraph 0057) is inserted into the one or more locking holes and tightened to lock the small sprocket assembly to the large sprocket assembly to form the bicycle cassette on the bicycle hub (D’Alusio, paragraphs 0037-0058).



Regarding claim 42, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and further discloses that the large sprocket assembly (25) and small sprocket assembly (26) are manufactured from different materials (D’Alusio, paragraph 0057).

Regarding claim 43, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and further discloses that the large sprocket assembly (25) is manufactured from aluminum and the small sprocket assembly (26) is manufactured from one of steel and titanium (D’Alusio, paragraph 0057). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 37, and 44-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Alusio (US 2009/0191996 A1) and further in view of Ji (US 2008/0289927 A1).
Regarding claim 26, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, but fails to teach that the small sprocket assembly (26) and the large sprocket assembly (25) are coupled using a locking bayonet style attachment, but Ji teaches that a chain guard (22) which rotates 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the small sprocket assembly as taught by D’Alusio to the large sprocket assembly in the same manner as the chain guard taught by Ji is connected to the first sprocket, as the chain guard securely rotates with the sprocket in the same way the cassette does and utilizes the same attachment elements (flanges and tangs) as the sprocket assemblies taught by D’Alusio, with the addition of a side slot (50) to rotate the flange into the tang and lock the elements together. Such an attachment mechanism allows the sprocket sub-assemblies to be easily manufactured and assembled (Ji, paragraph 0006). 
	D’Alusio and Ji are considered analogous to the claimed invention as both pertain to the design and assembly of sprockets and cassettes. 

Regarding claim 37, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, but fails to teach that the small sprocket assembly (26) and the large sprocket assembly (25) are coupled using a locking bayonet style attachment, but Ji teaches that a chain guard (22) which rotates with the first sprocket (S1) is attached to the first sprocket in the manner claimed by the applicant. An attachment member (24) on a flange (34) is rotated into a holding portion of the chain protector tang (slots 48 and 50) in a “bayonet-type” mount (Ji, paragraphs 0042-0050). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the small sprocket assembly as taught by D’Alusio to the large sprocket assembly in the same manner as the chain guard taught by Ji is 
	D’Alusio and Ji are considered analogous to the claimed invention as both pertain to the design and assembly of sprockets and cassettes. 

Regarding claim 44, D’Alusio teaches a bicycle cassette (20) comprising:
a first sprocket sub-assembly (25) comprising a plurality of first sprockets;
a second sprocket sub-assembly (26) comprising a plurality of second sprockets;
wherein the bicycle cassette is assembled on a hub (6) of a bicycle by aligning the second sprocket sub-assembly with the first sprocket sub-assembly and then one or more screws (D’Alusio, paragraph 0057) are inserted into one or more locking holes of the second sprocket sub-assembly to lock the second sprocket sub-assembly to the first sprocket sub-assembly on the hub (D’Alusio, paragraphs 0037-0058).  
	D’Alusio fails to teach that the first sprocket sub-assembly and the second sprocket sub-assembly are engaged by rotating the second sprocket sub-assembly, but Ji teaches that a chain guard (22) which rotates with the first sprocket (S1) is attached to the first sprocket in the manner claimed by the applicant. An attachment member (24) on a flange (34) is rotated into a holding portion of the chain protector tang (slots 48 and 50) in a “bayonet-type” mount (Ji, paragraphs 0042-0050). 

	D’Alusio and Ji are considered analogous to the claimed invention as both pertain to the design and assembly of sprockets and cassettes. 

Regarding claim 45, D’Alusio and Ji teach the bicycle cassette and hub system of claim 44 disclosed above, and further teaches that a sprocket of the second sprocket sub-assembly (26) overhangs an end of the hub driver assembly (6) (D’Alusio, paragraph 0054).

Regarding claim 46, D’Alusio and Ji teach the bicycle cassette and hub system of claim 44 disclosed above, and further discloses that the first sprocket sub-assembly (25) and second sprocket sub-assembly (26) are manufactured from different materials (D’Alusio, paragraph 0057).

Regarding claim 47, D’Alusio and Ji teach the bicycle cassette and hub system of claim 44 disclosed above, and further discloses that the first sprocket sub-assembly (25) is manufactured . 

Claims 27-30, 33, 35, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Alusio (US 2009/0191996 A1).
Regarding claim 27, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, and teaches that the small sprocket assembly (26) comprises a 9-tooth sprocket (D’Alusio, paragraphs 0012 and 0057). Additionally, it would have been obvious to have the small sprocket assembly include a 9-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 28, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, and teaches that the small sprocket assembly (26) comprises a 10-tooth sprocket (D’Alusio, paragraphs 0012 and 0057). Additionally, it would have been obvious to have the small sprocket assembly include a 10-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 29, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, and teaches that the large sprocket assembly (25) comprises a 42-tooth sprocket (D’Alusio, paragraph 0057). Additionally, it would have been obvious to have the large sprocket assembly include a 42-tooth sprocket, since it has been held that discovering an optimum value of a result In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 30, D’Alusio teaches the bicycle cassette of claim 25 disclosed above, and teaches that the large sprocket assembly (25) comprises a 44-tooth sprocket (D’Alusio, paragraph 0057). Additionally, it would have been obvious to have the large sprocket assembly include a 44-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 33, D’Alusio teaches the bicycle cassette of claim 25 disclosed above except for the lock ring. D’Alusio however teaches that it is known in the art to provide a lock ring (D’Alusio, paragraph 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lock ring to attach the cassette (20) to the driver body (40) as D’Alusio discloses in paragraph 0043 that it is known in the art to use a lock ring to secure the cassette to the hub. Further, D’Alusio teaches that the end caps, bearings, ratchets, mounting post, or bushing may perform the same function as the lock ring or may be replaced with a lock ring (D’Alusio, paragraphs 0034-0050 and 0056). 

Regarding claim 35, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above except for the lock ring. D’Alusio however teaches that it is known in the art to provide a lock ring (D’Alusio, paragraph 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lock ring to attach 

Regarding claim 38, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and teaches that the small sprocket assembly (26) comprises a 9-tooth sprocket (D’Alusio, paragraphs 0012 and 0057). Additionally, it would have been obvious to have the small sprocket assembly include a 9-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 39, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and teaches that the small sprocket assembly (26) comprises a 10-tooth sprocket (D’Alusio, paragraphs 0012 and 0057). Additionally, it would have been obvious to have the small sprocket assembly include a 10-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 40, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and teaches that the large sprocket assembly (25) comprises a 42-tooth sprocket (D’Alusio, paragraph 0057). Additionally, it would have been obvious to have the large sprocket assembly include a 42-tooth sprocket, since it has been held that discovering an optimum value In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 41, D’Alusio teaches the bicycle cassette and hub system of claim 34 disclosed above, and teaches that the large sprocket assembly (25) comprises a 44-tooth sprocket (D’Alusio, paragraph 0057). Additionally, it would have been obvious to have the large sprocket assembly include a 44-tooth sprocket, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dal Pra' et al (US 2009/0042682 A1), Chiang (US 2009/0243250 A1), Schmidt (US 5522611 A1), Berecz (US 5503600 A1), Shahana (US 2003/0171180 A1), Kamada (US 8641151 B2), Chiang (US 2010/0099530 A1), Braedt (US 2012/0302384 A1), Braedt (US 2015/0024884 A1), Kamada (US 2006/0258499 A1), Chiang (US 2010/0009794 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R.K./Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651